Citation Nr: 1510002	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-31 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to November 1, 2010, 40 percent from November 1, 2010 to May 2, 2011, and 20 percent thereafter for lumbar spine degenerative disc disease with stenosis and spondylosis (hereinafter, back disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from February 1972 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a videoconference hearing before the Board in March 2013.  A transcript of that hearing has been associated with the claims file.  

The case was remanded by the Board in March 2014 and again in October 2014 to obtain VA treatment records and obtain a VA examination.  A review of the record indicates that the Board's directives were substantially complied with regarding the issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 1, 2010, the Veteran's back disability manifested without forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  From November 1, 2010 to May 2, 2011, the Veteran's disability manifested without unfavorable ankylosis of the entire thoracolumbar spine.

3.  From May 3, 2011, the Veteran's back disability manifested without forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent prior to November 1, 2010, 40 percent from November 1, 2010 to May 2, 2011, and 20 percent thereafter for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5242 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating for a back disability arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations and causation of his disabilities.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Higher Initial Rating 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012); see also 38 C.F.R. §§ 4.45, 4.59 (2012).

Back disabilities are evaluated under the General Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a. Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Id.  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Prior to November 1, 2010, the Veteran was afforded a VA examination in December 2008.  Range of motion testing showed 90 degrees of forward flexion with pain and stiffness starting at 60 degrees, extension to 30 degrees with pain and stiffness starting at 15 degrees, bilateral lateral flexion to 30 degrees with pain and stiffness starting at 15 degrees, bilateral lateral rotation to 45 degrees with pain and stiffness starting at 25 degrees.  The examiner found no evidence of scoliosis or any abnormal curvature of the spine.  He also noted no spasm, no ankylosis, and no evidence of additional loss of motion, lack or endurance, fatigability, or weakness with repetitive testing.  He reported mild functional loss.  The examiner noted that he was functionally limited to 70 degrees of flexion.

Based on these findings, the Board notes that the Veteran does not meet the criteria for a 20 percent disability rating.  The evidence does not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, a higher disability rating is not warranted for this period.  

From November 1, 2010 to May 2, 2011, the evidence includes a VA examination dated November 2010.  The examiner noted no fatigue or spasm, and no abnormal spinal curvatures.  The Veteran reported decreased motion, stiffness, weakness, and spine pain.  He found no ankylosis.  The examiner showed no muscle spasms, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 10 degrees, extension to 5 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 10 degrees.  There was no additional loss after three retitions of movement.  He exhibited normal reflex, sensory, and motor examinations.

To receive a higher disability rating during this period, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  The medical evidence clearly notes no ankylosis of the spine.  Therefore, a higher disability rating is not warranted for this period.

From May 3, 2011, the evidence includes multiple VA examinations.  The first examination was provided in May 2011.  The examiner found tenderness on the lower back and both paraspinalis muscles.  He noted no spasm, swelling, rigidity, or ankylosis.  Range of motion testing revealed flexion to 50 degrees, extension to 30 degrees, bilateral lateral flexion to 15 degrees, bilateral lateral rotation to 25 degrees.  After repetitive movements, the examiner noted no change of range of motion.  He indicated the Veteran experienced moderate effects on the job because of low back pain.  

An April 2014 VA examination indicated a diagnosis of osteoarthritis.  He stated that when his pain flared-up, he would have to cease all activities until it resolved.  Range of motion findings showed flexion to 90 degrees or greater with pain at 85 degrees, extension to 25 degrees with pain at 25 degrees, bilateral lateral flexion to 30 degrees or greater with pain at 30 degrees or greater, bilateral lateral rotation to 25 degrees with pain at 25 degrees.  The examiner found no change on repetition.  Functional loss included less movement than normal and pain on movement.  He found no localized tenderness or pain to palpation, no muscle spasm resulting in abnormal gait or abnormal spinal contour, and no guarding.  The Veteran had normal muscle strength, reflex, and sensory examinations.  The examiner found no ankylosis, no neurologic abnormalities, and no intervertebral disc syndrome.  The examiner noted that the Veteran is not able to work due to back pain.  He went on to state that the Veteran does not have pain that significantly limits his functional ability during flare-ups.  He does not have weakness, fatigability, or incoordination upon repetition.  The Veteran's back has improved significantly since his surgery.  The examiner found no evidence of incapacitating episodes.  He determined that the back disability does not impact his daily activities and employment.    

In a November 2014 addendum opinion, the examiner noted moderate to severe limitation in securing and maintaining physical employment, but will only have mild limitation in securing and maintaining sedentary employment. Additionally, the Veteran will have mild limitation in performing activities of daily living.

During this period, the Veteran did not meet the criteria for a higher disability rating.  At no point does the evidence show forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

The examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and noted no change in range of motion findings due to pain or repetition.  The Veteran did report pain; however, the Board finds that the Veteran's complaints of pain do not impair his functioning to the degree required to more closely approximate a higher rating for the low back.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The VA examiner in 2014 specifically noted tha the Veteran did not have intervertebral disc syndrome.  Therefore, a rating for this condition is not warranted.

The Board has also considered whether the Veteran's back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the disability picture for his back disability is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  The issue of entitlement to TDIU is addressed in the remand portion.  


ORDER

Entitlement to a disability rating in excess of 10 percent prior to November 1, 2010, 40 percent from November 1, 2010 to May 2, 2011, and 20 percent thereafter for lumbar spine degenerative disc disease with stenosis and spondylosis is denied.


REMAND

The Board notes that the Veteran has requested an increased disability rating due to his back disability and that at least one VA examination has stated that he would have mild to severe difficulty obtaining employment.  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

In light of the Court's determination that evidence of unemployability in the context of a rating claim may include a TDIU claim, the Board finds that a remand of the issue of TDIU for development by the RO, specifically to provide an examination to determine whether he is capable of obtaining and maintaining employment, is the appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, to ascertain the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The examiner should review the claims file and address the following issues:

a.)  The VA examiner is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically a lumbar spine disability, right knee disability, surgical scar, bilateral lower extremity radiculopathy, tinnitus, and hearing loss, on the Veteran's employability.

b.)  The VA examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of his age or non-service-connected disabilities render him unable to secure or maintain a substantially gainful occupation in light of his education, training and work history. 

2.  Then adjudicate the Veteran's claim for entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


